                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

ANTHONY PORTER,                                 )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )            No. 1:18-CV-00139-AGF
                                                )
CAPE GIRARDEAU COUNTY SHERIFF'S                 )
OFFICE, et al.,                                 )
                                                )
              Defendants.                       )

                               MEMORANDUM AND ORDER

       For good cause shown,

       IT IS HEREBY ORDERED that appointed counsel’s motion (ECF No. 54) for

extension of time to file an amended complaint is GRANTED as follows: appointed counsel

shall file an amended complaint on behalf of Plaintiff no later than September 16, 2019. If an

amended complaint is not timely filed, the Court may reconsider the motion to dismiss filed by

Defendants Cape Girardeau County, Captain James P. Mulcahy, Sheriff John Jordan, and

Captain Ruth A. Dickerson (ECF No. 32).

       IT IS FURTHER ORDERED that, if they have not done so already, appointed counsel

and defense counsel shall promptly meet and confer and file any appropriate motion to amend

the Case Management Order, as necessary.


                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE

Dated this 1st day of August, 2019.
